DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “110” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first sealing groove" in line 1 and “the second sealing groove” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first sealing element" in line 1 and “the second sealing element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohba et al. (EP0528029A1).
Regarding claim 1, the Ohba et al. (hereinafter Ohba) reference discloses a mechanical seal (Fig. 1) for mounting about a shaft (31), comprising 
a holder assembly (35) having 
a main body (main body of 35) having an inner surface (inner surface of 35) and an opposed outer surface (outer surface of 35), wherein the main body has one or more fastener-receiving apertures (holes holding 36) formed therein and extending between the inner surface and the outer surface and being sized and configured for seating a fastener (36), 
first and second grooves (grooves left and right of hold holding 36) formed in the outer surface (Fig. 1), wherein the first groove is formed on one side of the fastener-receiving aperture (Fig. 1) and the second groove is formed on the other side of the fastener-receiving aperture (Fig. 1), 

a stationary seal ring (44) disposed adjacent to the rotary seal ring (Fig. 1), and 
a sealing cover element (39) having a main body having a first leg portion (e.g. right portion of 39), an opposed second leg portion (e.g. left portion of 39), and an intermediate portion (e.g. middle portion of 39) disposed between and coupled to the first and second leg portions (Fig. 1), 
wherein the first leg portion of the sealing cover element is sized and configured for seating within the first groove (Fig. 1), the second leg portion of the sealing cover element is sized and configured for seating within the second groove (Fig. 1), and the intermediate portion of the sealing cover element covers the fastener-receiving aperture (Fig. 1).
Regarding claim 4, the Ohba reference discloses the sealing cover element is formed from an elastomer material (Fig. 1).
Regarding claim 5, the Ohba reference discloses the sealing cover element has an annular shape (Fig. 1).
Regarding claim 6, the Ohba reference discloses the inner surface of the holder assembly includes a first sealing groove (groove for element 34) for seating a first sealing element (34) and an axially spaced second sealing groove (e.g. groove holding 46) for seating a second sealing element (40).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GILBERT Y LEE/Primary Examiner, Art Unit 3675